141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Armenta L. DAVIS, Appellant,v.US WEST, INC.;  West Communications;  U.S. WestCommunications Sickness and Accident Disability BenefitPlan;  William Cobb, individually and as a member of theEmployees Benefit Committee;  David Laube, individually andas a member of the Employees Benefit Committee;  EdwardMcFalls, individually and as a member of the  EmployeesBenefit Committee;  Paul Farnham, individually and as amember of the Employees Benefit Committee;  Bev Sloan,individually and as a member of the Employees BenefitCommittee; Chuck Simmons, individually and as a member ofthe Employees Benefit Committee;  Duffy Swan, individuallyand as a member of the Employees Benefit Committee;  PattiKlinge, individually and as a member of the EmployeesBenefit Committee, Appellees.
No. 97-1039.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 10, 1997.Filed March 23, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before BOWMAN, HENLEY,1 and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Plaintiff Armenta L. Davis, suing under ERISA to obtain benefits pursuant to her former employer's disability plan, appeals from the judgment of the District Court,2 entered after a trial on the merits, in favor of U.S. West, Inc. and the other defendants.  Having considered the briefs, the record, and the arguments of the parties, we find no reason for reversing that judgment.  More specifically, we conclude that the court (1) properly applied a deferential standard of review (abuse of discretion) to the decision of the plan administrators and (2) did not err in finding the absence of any abuse of discretion in either the administrators' interpretation of the plan or the administrators' factual determinations.  Accordingly, we sustain the judgment of the District Court on the basis of that court's thorough and well-written opinions.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable J. Smith Henley died on October 18, 1997.  This opinion is consistent with his vote at the panel's conference on September 10, 1997, following the oral argument of the case


2
 The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska